UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2312


RUBEN RUTH SOLIS-SARAVERRIA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 23, 2013              Decided:   January 13, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ruben Ruth Solis-Saraverria, Petitioner Pro Se.             Ada Elsie
Bosque,   Matthew   Allan Spurlock,  Office  of            Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE,           Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ruben Ruth Solis-Salaverria, a native and citizen of

El Salvador, petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from the immigration

judge’s order finding him removable and that he was statutorily

ineligible     for    Temporary        Protected          Status      (“TPS”),    8    U.S.C.

§ 1254a (2012).            The Attorney General has filed a motion to

dismiss based on the contention that the petition for review was

untimely filed.       While we deny the Attorney General’s motion, we

also deny the petition for review.

             We have thoroughly reviewed the record and conclude

that   the   Board    properly         found       that    Solis-Salaverria           was   not

eligible     for     TPS     status         because       of    his     two     misdemeanor

convictions.         See    8   U.S.C.       § 1254a(c)(2)(B)(i).               We    further

conclude     that    the    notice     to     appear      was    not    defective.          See

Guamanrrigra v. Holder, 670 F.3d 404, 409-10 (2d Cir. 2012);

Popa v. Holder, 571 F.3d 890, 895-96 (9th Cir. 2009).

             Accordingly, we deny the petition for review.                            We also

deny the Attorney General’s motion to dismiss.                          We dispense with

oral   argument      because         the    facts     and      legal    contentions         are

adequately     presented        in    the    materials         before    this    court      and

argument would not aid the decisional process.

                                                                         PETITION DENIED



                                               2